DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they are not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Menasanch de Tobaruela (US 2015/0322924; hereinafter “Menasanch”) in view of Inagaki et al (US 2019/0265657; hereinafter “Inagaki”).
Regarding claim 1: Menasanch teaches a method for monitoring a status of at least one wind turbine (Abstract; monitoring condition of wind turbine), comprising: detecting first measurement signals via one or more sensors, wherein the first measurement signals provide one or more parameters relating to at least one rotor blade (¶5; related to rotor blades of a wind turbine) of the at least one wind turbine in a normal status (¶19, 29; defining a normalized time series of a characteristic quantity as a time function which is based on measures of a variable indicative of the condition of the wind turbine during a period of normal operation); detecting second measurement signals via the one or more sensors (¶37; further measuring the variable and the corresponding characteristic quantity); and recognizing an undetermined anomaly trained in the normal status, if a current status of the wind turbine, determined based on the second measurement signals, deviates from the normal status (¶40-43; triggering an alarm if the difference between the two values is bigger than a predetermined amount, which was determined in a normal status). 
Menasanch teaches the method above but does not explicitly teach:
training a trainable algorithm based on the first measurement signals of the normal status.
Inagaki teaches:
training a trainable algorithm based on the first measurement signals of the normal status (¶52-53; neural network may accumulate only state variables while no fault has occurred, i.e., while in normal operation, to learn fault conditions by so-called unsupervised learning…during this period, the state variable is updated and the resultant state is defined as being normal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Inagaki with the invention of Menasanch in order to enable learning fault conditions based on a normal status.

Claims 15 and 16 recite a device and a non-transitory computer readable storage medium with substantially similar claim language as the method of claim 1 and are rejected under the same rationale as claim 1.

Menasanch teaches:
Regarding claim 2: wherein the normal status is depicted using the first measurement signals (¶19, 29; defining a normalized time series of a characteristic quantity as a time function which is based on measures of a variable indicative of the condition of the wind turbine during a period of normal operation), and the current status is depicted using the second measurement signals (¶37; further measuring the variable and the corresponding characteristic quantity), and wherein the undetermined anomaly is recognized by comparing the normal status with the current status (¶40-43; triggering an alarm if the difference between the two values is bigger than a predetermined amount, which was determined in a normal status).

Inagaki teaches:
Regarding claim 3: wherein the trained trainable algorithm does not comprise any predetermined anomalies (¶52-53; neural network may accumulate only state variables while no fault has occurred, i.e., while in normal operation, to learn fault conditions by so-called unsupervised learning).

Regarding claim 4: 
Menasanch in view of Inagaki does not explicitly teach:
further comprising completing the trainable algorithm with the recognized undetermined anomaly.
However, the Examiner takes Official Notice that it was known to carry out plausibility checks in unsupervised learning. This serves as a common-sense redundancy, verifying that the unsupervised learning process is reasonably identifying anomalies, and then giving appropriate feedback to the algorithm being trained.  This is considered to meet the limitation of completing the trainable algorithm with the recognized undetermined anomaly (when it has either passed or failed a plausibility check and that information has been provided to the algorithm). It would have been obvious to one of ordinary skill to use such a plausibility check in order to confirm there is indeed a fault/anomaly, and thus improve the trainable algorithm.

Regarding claim 5: 
Menasanch in view of Inagaki does not explicitly teach:
wherein, upon a repeated occurrence of substantially the same undetermined anomaly, the trainable algorithm recognizes the undetermined anomaly again.
However, it would have been obvious for the trainable algorithm to recognize an undetermined anomaly again in light of what is disclosed by Inagaki. The ability to recognize an undetermined anomaly is a feature part of unsupervised learning in a neural network. It would have been obvious to one of ordinary skill to use the learning algorithm such that it could determine future faults of the wind turbine.

Menasanch teaches:
Regarding claim 6: wherein the training of the trainable algorithm is performed in an undamaged status of the wind turbine (¶7, 13, claim 1; acquiring parameter values from sensors on wind turbine during a period of normal operation).

Regarding claim 7: 
Menasanch in view of Inagaki does not explicitly teach:
wherein the first measurement signals and the second measurement signals are optical signals.
However, the Examiner takes Official Notice that it was known in the art for measurement signals to be optical signals in wind turbine measurements.  It would have been obvious to one of ordinary skill to use optical signals, as these are a common type of signal used to reliably convey data from a sensor, so using optical signals would enable accurate data can be received from the wind turbine in a conventional manner.

Menasanch teaches:
Regarding claim 8: wherein the undetermined anomaly is recognized when the deviation of the current status from the normal status is greater than a reference deviation (¶43; triggering an alarm if the difference between the two values is bigger than a predetermined amount, or more specifically could be a deviation).

Regarding claim 9: wherein an undetermined anomaly is not recognized when the deviation of the current status from the normal status is less than the reference deviation (¶43; triggering an alarm ONLY if the difference between the two values is bigger than a predetermined amount).

Regarding claim 10: wherein the trainable algorithm is provided by a neural network (¶50, 67).

Regarding claim 11: further comprising: outputting a message relating to the recognized undetermined anomaly (¶82, claim 7; alarm/warning message).

Regarding claim 12: 
Menasanch in view of Inagaki does not explicitly teach:
further comprising: carrying out a plausibility check of the recognized undetermined anomaly.
However, the Examiner takes Official Notice that it was known to carry out plausibility checks in unsupervised learning. This serves as a common-sense redundancy, verifying that the unsupervised learning process is reasonably identifying anomalies. It would have been obvious to one of ordinary skill to use such a plausibility check in order to confirm there is indeed a fault/anomaly.

Menasanch teaches:
Regarding claim 13: wherein the one or more parameters is or are selected from the group comprising the natural frequency of the rotor blade, a rotor speed, a supplied energy, a temperature, an angle of attack of the rotor blade, a pitch angle and a speed of incidence (¶13; rotational speed, temperature).

Regarding claim 14: wherein the at least one wind turbine is a plurality of wind turbines (¶5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because of the new grounds of rejection presented above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857